Title: To John Adams from Benjamin Rush, 11 November 1811
From: Rush, Benjamin
To: Adams, John



My dear & much afflicted friend
Philada: Novr: 11th. 1811

Alas! What a difference between your last, and former letters!—Instead of being charmed with the effusions of your vigorous highly cultivated Understanding and sportive imagination, your letter of the 2nd of Novr contains nothing but accounts of “graves & tombs” and “dust converted into paper,” and of “sorrows written with rainy eyes upon the bosom of the earth.”—It  affected me in the most sensible manner, and has diffused a tincture of melancholy over my mind ever since I read it. But my dear friend you do not sorrow as those who have no hope. Your departed friends have departed left the world in peace, and are now at rest. Your son tho’ and Mrs Smith are upon the recovery, and your the contusion upon your leg is by this time I hope exactly well. Under the pressure of all your distresses you have much to comfort you. Three of Your Children tho’ who have been unfortunate, are amiable, dutiful & respectable. You have many very many personal friends. The retrospect of your life, so eminently useful & honourable, cannot fail of affording you much satisfaction. Many hundred individuals owe you private obligations, and a whole nation owes to is indebted to you for a large portion of its liberties and independance. Nor are these the only Sources of comfort to you. Your excellent lady has been preserved to you from many severe, and dangerous attacks of disease. Her Sympathy, her conversation, and even her presence near your Sopha, are sufficient of themselves to banish  most of your Sorrows. But above all, your faith in the doctrines of Christianity, is a your review of a life regulated by its precepts, and your expectations beyond the grave, cannot fail, if viewed properly of affording a cordial to your mind. Consider my dear friend, your present Afflictions as intended by your heavenly father assisted to perfect give the last touch to your Christian Character, and thereby to prepare you to enter upon higher Scenes of activity & enjoyment than this world is capable has ever afforded you. “Would I pity any poor man (says a late eloquent preacher) above all the rest of the human race; it should be that man that has never been afflicted.” “In the world ye shall have peace tribulation—in me ye shall have peace.”
Beg Mrs Adams to accept of my thanks for her kind and affectionate letter. I long to hear of the State of Mrs Smith’s breast. Do let me hear from you soon. My whole family join with me in this request. They all love you, and never your mention your name without a retrospect to the support which your friendly hand gave me in the year 1797. when sinking beneath the persecutions of an enraged and deluded city  stimulated to acts of cruelty by a host of malignant and unprincipled physicians.
Adieu! From Dr Sir / Your sympathizing / and affectionate friend
Benjn. Rush